DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a plasma generating cathode configured to supply nitrogen gas that is separated from the surface of the electrolytic solution by a predetermined spacing”. It is not clear how “a…cathode” could supply a nitrogen gas. Also, it is  not clear from the claim language which component, a cathode or nitrogen gas,  is separated from the surface of the electrolytic solution by a predetermined spacing. Appropriate correction/clarification is required.
Claim 1 recites the limitation of “applying the current forms a nitrogen containing gas plasma within the predetermined spacing that solvates electrons…to form ammonia from the nitrogen gas and water present in the electrolytic solution”. It is not clear how to form a nitrogen gas containing plasma by applying the current, hence forming ammonia. Also, it is not clear from the claim language which component, a nitrogen containing plasma or the predetermined spacing, solvates electrons. Appropriate correction/clarification is required. 
Due to the dependency to the parent claim, claims 2-5, 7-8, and 10-12 are rejected.
Newly submitted claim 21 recites the limitation of “reacting nitrogen and water in an electrochemical cell”. It is not clear how to react nitrogen and water in an electrochemical cell because nitrogen and water could not react each other by merely in an electrochemical cell under regular ambient conditions. Appropriate correction/clarification is required.
Claim 21 recites limitation of “applying current to the electrochemical cell further comprising…”. It is not clear if “further comprising” refers to a further step related to “applying current to the electrochemical cell” or any further components for “the electrochemical cell”. Also, claim requires “a plasma generating cathode outside of electrolytic solution” However, it is not clear from the claim language where or how outside “a plasma generating cathode” is located relative to the electrolytic solution. Appropriate correction/clarification is required.
Claim 21 recites the limitation of “supplying… and separating from the surface…by a predetermined spacing”. It is not clear how the step of “separating” is performed or at least what two components being separated. Appropriate correction/clarification is required.
Claim 21 recites the limitation of “generating solvated electrons between the nitrogen gas containing plasma…”. Claim does not clearly recite any step regarding how to get/generate “the nitrogen-gas containing plasma “, hence not clearly define how to “generating solvated electrons”. Appropriate correction/clarification is required.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-5, 7-8, 10-12, and 21 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795